DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment and Status of Claims
	The applicant’s amendment filed 08/25/2022 has been entered. Claim 1 has been amended, claims 3, 10-12, 17, 19, and 21-26 are cancelled, and no new claims have been added. Claim 20 remains withdrawn. Accordingly, claims 1-2, 4-9, 13-16, 18, and 20 are pending, with claims 1-2, 4-9, 13-16, and 18 under examination.
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.
The applicant’s arguments are not found persuasive, as they are primarily based on the argument that Kamat ‘332 does not teach a single heating step as claimed, that is within the claimed ranges (see page 6 of arguments). As discussed in the previous and current rejections, Kamat ‘332 teaches in Example 6 that a one-step aging process is conducted with the first heating step being 110°C for 6 hours [0102], (Fig. 15; also see Fig. 16), which lies within the claimed ranges of 60-120°C for up to 24 hours. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). Further yet, Kamat ‘332 also teaches performing “a single aging step” at a temperature of 130-150°C for 1 to 5 hours [0077], which is close, but not overlapping with the now-claimed range of 60-120°C for a period of up to 24 hours, meeting the claimed “pre-aging” limitations; it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.). The single step in the embodiments above meets the claimed closed-ended “consisting of” and “consists of” language in claim 1, in view of the embodiment not teaching any additional steps not listed in that portion of claim 1. 
The applicant’s arguments regarding cooling (see paragraph bridging pages 6-7 of arguments) are not found persuasive because they are not commensurate in scope with independent claim 1, which excludes cooling steps for the rolled aluminum alloy product, due to the closed-ended “consists of” language. With regard to the argument that “Fig. 15 cools at a very slow rate, resulting in a time at a heated temperature which exceeds the pending claims”, as discussed in the 103 rejection, Kamat ‘332 teaches two embodiments which involves cooling from 110°C and 125°C to room temperature (interpreted by the examiner as about 25°C for the purposes of examination) [0030]-[0031] by air cooling, or a cooling rate of 3°C/hr to 50°C; even though the fixed cooling rate of 3°C/hr is not performed to room temperature, a person of ordinary skill in the art would still find it obvious to try to perform cooling at a rate of 3°C hour to room temperature, in view of the product inevitably being cooled to room temperature after processing, and in view of the slower cooling rate resulting in improved yield strength (see, e.g. Figs. 15-16). For 110°C, this would mean that cooling would take about 28 hours, and for 125°C, cooling would take about 33 hours, which are both within the claimed range of 12-48 hours.
It is noted that in the interest of compact prosecution and conciseness, with regard to the applicant’s arguments (on last paragraph of page 6 to second paragraph on page 7 of arguments), the citations in the 103 rejection to other embodiments (specifically two- and three-step aging processes) in the rejection are withdrawn in view of them generally being directed to process steps (i.e. second and third heating steps) which are currently excluded by the now-claimed, closed-ended “consists of” language.
The applicant’s argument that “Finally, there is nothing in Kamat that teaches that the pre-aging is carried out within the claimed amount of time following quenching” (see third paragraph on page 7 of arguments), this point was discussed and responded to in the interview conducted on 05/04/2022 (see Interview Summary mailed 05/10/2022). To reiterate the office action’s position, which is maintained herein, based on the context of the paragraph (see [0077]), the paragraph states “aging step following solution heat treatment at 470°C and water quench”. It is prima facie reasonable to interpret that the pre-aging is conducted soon after quenching, which is reasonably interpreted to meet the claimed duration of 0 to 60 minutes, absent evidence to suggest otherwise. Based on context of the paragraph, the above is the most reasonable interpretation, and it would not seem reasonable to interpret that paragraph in any other way that would extend the waiting duration far beyond 60 minutes. As discussed in the Interview Summary mailed 05/10/2022, if the applicant believes that the interpretation taken in the office action regarding the duration between quenching and pre-aging cannot be made from the disclosure of Kamat ‘332, such an opinion would likely only be found persuasive if accompanied by relevant evidence and/or a declaration, in addition to, for example, a statement of what the duration implied by “aging step following solution and heat treatment at 470°C and water quench” in Kamat ‘332 would actually be, and how the claimed duration is critical as compared to Kamat ‘332’s implied duration.
As emphasized in previous correspondence and in the 05/10/2022 Interview Summary, it is recommended for the applicant to, if possible, show evidence/data that the invention achieves unexpected results (for example, by using data from the drawings/figures), and that the unexpected results are commensurate in scope with the invention as claimed. Most of the applicant’s specification (with particular attention to [0065]-[0066] pre-aging paragraphs) are silent regarding the effects achieved by using specific pre-aging parameters. Thus, it has not been made clear during correspondence why the invention as claimed is distinguished from the prior art in either processing conditions or in unexpected results/properties. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties; the issue is whether the properties differ to such an extent that the difference is really unexpected (MPEP 716.02). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d) II.).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “…further comprising, after the pre-aging, cooling the pre-aged aluminum alloy product”; the limitation is indefinite because claim 13 requires all the limitations of claim 1 from which it depends, which specifies that “the rolled aluminum product is subjected to the processing steps consisting of…wherein the pre-aging consists of…”. Claim 13 is requiring that additional steps be performed, even though those processing steps (for “the rolled aluminum alloy product”) are excluded by the closed-ended transitional phrases in claim 1 (see MPEP 2111.03 II. for “consisting of” definition). As such, the claim is indefinite because it is unclear what the metes and bounds of claim 13 are in view of the limitations appearing to be simultaneously required and excluded.
Claim 14 recites the limitation “…further comprising, cooling the coiled aluminum alloy product to room temperature”; the limitation is indefinite because claim 14 requires all the limitations of claim 1 from which it depends, which specifies that “the rolled aluminum product is subjected to the processing steps consisting of…wherein the pre-aging consists of…”. Claim 14 is requiring that an additional step be performed, even though the additional processing step (for “the rolled aluminum alloy product”) is excluded by the closed-ended transitional phrases in claim 1 (see MPEP 2111.03 II. for “consisting of” definition). Claim 1 states “to form a coiled aluminum product”, and claim 14 is a claim that adds an additional step after the coiled aluminum product is formed, rather than specifying that the “cooling” step is performed during the “coiling” (which would be definite, because it would be further limiting a step that already exists in claim 1).  As such, the claim is indefinite because it is unclear what the metes and bounds of claim 14 are in view of the “cooling” limitation appearing to be simultaneously required and excluded.
Claim 16 recites the limitation "the cooling" in line 1 of claim 16.  There is insufficient antecedent basis for this limitation in the claim. It appears that this limitation is intended to be based on or related to, the same limitations listed in claim 13 which also discusses cooling, or in particular, related to the limitations discussed in paragraphs [0087]-[0090] of the instant specification.
Paragraph [0087]-[0090] of the instant specification are written as follows:
“[0087] Embodiment 13 is the method of any of Embodiments 1-12, further comprising, after the pre-aging, cooling the rolled aluminum alloy product to about room temperature over a period of time ranging from 12 hours to 48 hours.
[0088] Embodiment 14 is the method of any of Embodiments 1-13, further comprising, after the pre-aging, coiling the rolled aluminum alloy product, and, then, cooling the rolled aluminum alloy product to room temperature.
[0089] Embodiment 15 is the method of Embodiment 14, wherein the coiling is carried out at a temperature of no more than 5° C below the temperature of the pre-aging.
[0090] Embodiment 16 is the method of Embodiment 15, wherein the cooling is carried out over a period of time ranging from 12 hours to 48 hours.”
	Thus, in the interest of compact prosecution, the applicant is suggested to amend claim 15 to provide antecedent basis, such as amend “the cooling” to “cooling” (or similar) (and specify when the cooling occurs, similar to how claim 13 specifies the cooling limitation), or amend claim 15 to be dependent from another claim which does provide antecedent basis for the limitation. Examiner encourages using language from paragraphs [0087]-[0090] of the instant spec, as it outlines how each limitation is related to each desired embodiment.
Claim 16 recites the limitation “…wherein the cooling is carried out over a period of time ranging from 12 hours to 48 hours”; the limitation is indefinite because claim 16 requires all the limitations of parent claim 1 from which it ultimately depends, which specifies that “the rolled aluminum product is subjected to the processing steps consisting of…wherein the pre-aging consists of…”. Claim 16 is requiring that an additional step be performed, even though the additional processing step (for “the rolled aluminum alloy product”) is excluded by the closed-ended transitional phrases in claim 1 (see MPEP 2111.03 II. for “consisting of” definition). As such, the claim is indefinite because it is unclear what the metes and bounds of claim 16 are in view of the limitation appearing to be simultaneously required and excluded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-9, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat et al. (US 20160160332 A1) in view of Bryant et al. (US 5718780 A; of record).
	Regarding claim 1, Kamat ‘332 discloses an invention relating to the reduction of artificial aging times of 7xxx aluminum alloys (Abstract).
	Kamat ‘332 teaches:
	Casting an ingot having the following composition [0075]:
Element (wt %)
Instant claim 1
Kamat ‘332
Al
Balance
Balance
Zn
4.0-15.0
5.68
Cu
0.1-3.5
1.63
Mg
1.0-4.0
2.45
Fe
0.05-0.50
0.12
Si
0.05-0.30
0.08
Zr
0-0.50
-
Mn
0-0.25
-
Cr
0-0.20
0.21
Ti
0-0.15
-


With regard to the Al, Zn, Cu, Mg, Fe, Si, Zr, Mn, and Ti contents, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). With regard to the Cr content, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
	Casting the above 7xxx alloy ingot means that the alloy was provided as a molten alloy, meeting the “providing…” and “casting…” steps in claim 1.
	Homogenizing the cast product [0075];
	Rolling the homogenized product [0076].
	With regard to the limitation of “wherein the rolled aluminum alloy product is subjected to processing steps consisting of” steps a) and b), Kamat ‘332 further teaches:
	Solutionizing and quenching the rolled product [0077] (meeting step “a”);
Performing “a single aging step” at a temperature of 130-150°C for 1 to 5 hours [0077], which is close, but not overlapping with the claimed range of 60-120°C for a period of up to 24 hours, meeting the claimed “pre-aging” step. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.). With regard to the limitation of “wherein the time between quenching and pre-aging is from 0 to 60 minutes”, Kamat ‘332 does not explicitly teach that the aging (hereinafter referred to as “pre-aging”) is performed from 0 to 60 minutes, but it is understood that the aging is carried out immediately or soon after the quenching in view of no additional steps being stated as being performed in between: [0077] states: “AA 7045 alloys were subjected to a single aging step following solution heat treatment at 470°C for 20 min and water quench”. With further regard to the pre-aging steps, Kamat ‘332 teaches in Example 6 that a one-step aging process is conducted with the first heating step being 110°C for 6 hours [0102], (Fig. 15; also see Fig. 16), which lies within the claimed ranges of 60-120°C for up to 24 hours. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
	Kamat ‘332 is silent regarding performing coiling after pre-aging.
Bryant teaches performing pre-aging prior to the coiling step, then ambiently (meets “room temperature”) cooling the sheet in coil form [Col. 3, lines 50-64], which meets the claimed limitation of “coiling the pre-aged aluminum alloy product”. It is known in the art that coiling is a process used to package/store sheet metal, for example, to provide to customers in coil form (also see col. 3, lines 55-58).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kamat ‘332 with the coiling step of Bryant, as doing so would allow for providing the sheet in coil form, and for improving the paintbake response of the aluminum alloy sheet [Col. 3, lines 55-58, 61-64].
Regarding claim 2, Kamat ‘332 does not explicitly teach that the above embodiment involves the use of one of the AA7xxx alloys required by claim 2. However, it is understood from the disclosure that the invention is applicable to all 7xxx alloys (Abstract, [0001], [0038]). Kamat further discusses examples of specific 7xxx alloys that may be employed in the process, such as AA 7075 [0038], which meets the claimed AA7075 alloy in claim 2.
Regarding claim 4, Kamat ‘332 teaches casting an ingot having the following composition [0075]:
Element 
Instant claim 4 (wt %)
Kamat ‘332
[0076]
Al
Balance
Balance
Zn
5.6-9.3
5.68
Cu
0.2-2.6
1.63
Mg
1.4-2.8
2.45
Fe
0.1-0.35
0.12
Si
0.05-0.20
0.08
Zr
0-0.25
-
Mn
0-0.05
-
Cr
0-0.05
0.21
Ti
0-0.05
-


With regard to the Al, Zn, Cu, Mg, Fe, Si, Zr, Mn, and Ti contents, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). With regard to the Cr content, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
It is additionally noted that the AA7xxx alloys mentioned in [0038] also have Cr contents that overlap with the claimed range (see, for example, AA 7040 on page 11 of “Aluminum Association, 2009” document made of record on 07/26/2021 – AA 7040 has a Cr content of 0.04 wt%).
Regarding claim 5, Kamat ‘332 teaches the alloy of claim 1 above, which does not contain any additional elements, which meets the claimed range, which is inclusive of 0 wt% of the listed elements.
Regarding claims 6-7, Kamat teaches producing a sheet from the 7xxx alloy [0076], meeting claim 6, having a thickness of 2 mm [0076], meeting claim 7.
Regarding claim 8, Although not explicitly stated, aluminum ingots are most commonly produced via direct chill casting; thus, it is prima facie expected that the ingots in [0075] are cast via direct chill casting.
Regarding claim 9, Kamat ‘332 teaches rolling the homogenized product [0076], and that the rolling comprises hot and cold rolling [0076].
Regrading claim 13, Kamat ‘332 teaches two embodiments which involves cooling from 110°C and 125°C to room temperature (interpreted by the examiner as about 25°C for the purposes of examination) [0030]-[0031] by air cooling, or a cooling rate of 3°C/hr to 50°C; even though the fixed cooling rate of 3°C/hr is not performed to room temperature, a person of ordinary skill in the art would still find it obvious to try to perform cooling at a rate of 3°C hour to room temperature, in view of the product inevitably being cooled to room temperature after processing, and in view of the slower cooling rate resulting in improved yield strength (see, e.g. Figs. 15-16). For 110°C, this would mean that cooling would take about 28 hours, and for 125°C, cooling would take about 33 hours, which are both within the claimed range of 12-48 hours.
Regarding claim 14, Kamat ‘332 is silent regarding “cooling the coiled aluminum alloy product to room temperature”.
Bryant teaches performing pre-aging prior to the coiling step, then ambiently (meets “room temperature”) cooling the sheet in coil form [Col. 3, lines 50-64], which meets the claimed limitation of “after the coiling, cooling the rolled aluminum alloy product to room temperature”.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kamat ‘332 with the coiling step of Bryant, as doing so would allow for providing the sheet in coil form, and for improving the paintbake response of the aluminum alloy sheet [Col. 3, lines 55-58 and 61-64]. 
Regarding claim 15, Kamat ‘332 is silent regarding the coiling being carried out at a temperature of no more than 5°C below the pre-aging temperature.
As discussed above, Bryant teaches performing pre-aging prior to the coiling step; the sequence of steps is “the sheet is continuously and rapidly heated to a pre-aging temperature after the continuous quenching step and prior to the continuous coiling step” [Col. 3, lines 58-61]; then, “after rapid heating, the sheet in coil form is ambiently cooled” [Col. 3, lines 61-62]. Because the heating is performed immediately before coiling, it is clear that the temperature drop would be minimized, such that it would be obvious for the temperature difference to be “no more than 5°C below the pre-aging temperature” as claimed.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kamat ‘332 with the coiling step of Bryant, as doing so would allow for providing the sheet in coil form, and for improving the paintbake response of the aluminum alloy sheet [Col. 3, lines 55-58, 61-64]. 
Regarding claim 16, Kamat ‘332 is silent regarding the cooling being carried out over 12-48 hours.
Bryant teaches that the ambient cooling rate will be a function of ambient conditions, but preferably 2-6ׄ°F/hr from a starting temperature of 150-250°F [Col. 3, line 65 – Col. 4, line 2]. Considering that ambient temperatures are generally about 25°C (77°F), a cooling rate of, for example, 4°F/hr would result in a cooling time of about 18-44 hrs, which overlaps with the claimed range of 12-48 hrs. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Kamat ‘332 with the coiling step of Bryant, as doing so would allow for providing the sheet in coil form, and for improving the paintbake response of the aluminum alloy sheet [Col. 3, lines 55-58, 61-64].
Regarding claim 18, Kamat ‘332 teaches that after aging, yield strengths of at least 400 MPa were attained [0077], (Table 1), (Fig. 15-16) which meets the claimed limitation of “a yield strength (Rp) of at least 240 MPa immediately following pre-aging, wherein the yield strength (Rp) is measured according to ISO 6892-1”.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735